DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-4, 6-11, 13—15, 17-22 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 6/22/2021, 11/2/2021, and 11/2/2022 and have been reviewed by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 10, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iqbal et al. (PGPub #2021/0206487).
Regarding claim 1, Iqbal teaches an electric vertical take-off and landing aircraft comprising: a fuselage (50); at least one tail (60) extending from the fuselage (50, and 60 as seen in figure 1); a single wing that extends across the fuselage or a single pair of wings (10) extending from each side of the fuselage (10, and 50 as seen in figure 1); a first plurality of proprotors (20) mounted to the single wing or single pair of wings (10, and 20 as seen in figure 1), positioned at least partially forward of a leading edge of the single wing or single pair of wings (10, and 20 as seen in figure 1), and tiltable between lift configurations for providing lift for vertical take-off and landing of the aircraft and propulsion configurations for providing forward thrust to the aircraft (Abstract, lines 1-13); a second plurality of proprotors (30) mounted to the single wing or single pair of wings (10, and 30 as seen in figure 1), positioned at least partially rearward of a trailing edge of the single wing or single pair of wings (10, and 30 as seen in figure 1), and tiltable between lift configurations for providing lift for vertical take-off and landing of the aircraft and propulsion configurations for providing forward thrust to the aircraft (Abstract, lines 1-13); and a plurality of booms (11) on each side of the fuselage (11, and 50 as seen in figure 1) that are mounted to the single wing or single pair of wings inward of ends of the single wing or single pair of wings (10, and 11 as seen in figure 1), wherein each boom supports one proprotor of the first plurality of proprotors and one proprotor of the second plurality of proprotors (11, 20, and 30 as seen in figure 1), and wherein, for a respective boom, a rearward end of a respective proprotor of the first plurality of proprotors is pivotably mounted to a forward-most end of the  respective boom (11, 20, 21, and 22 as seen in figure 1) and a forward end of a respective proprotor of the second plurality of proprotors is pivotably mounted to a rearward-most end of the respective boom (11, 30, 31, and 32 as seen in figure 1), and wherein the first plurality of proprotors and the second plurality of proprotors are independently tiltable (Paragraph 28, lines 1-22).
Regarding claim 4, Iqbal teaches the aircraft of claim 1, wherein the first plurality of proprotors comprises at least four proprotors (20 as seen in figure 1)and the second plurality of proprotors comprises at least four proprotors (30 as seen in figure 1).
Regarding claim 6, Iqbal teaches the aircraft of claim 1, wherein each proprotor of the first plurality of proprotors and each proprotor of the second plurality of proprotors has at least three blades (23, and 33 as seen in figure 1).
Regarding claim 7, Iqbal teaches the aircraft of claim 1, wherein a sum of disc area of the first plurality of proprotors and the second plurality of proprotors is at least an area of the single wing or single pair of wings (23, and 33 as seen in figure 1).
Regarding claim 10, Iqbal teaches the aircraft of claim 1, wherein the single wing or single pair of wings is a high wing mounted to an upper side of the fuselage (10, and 50 as seen in figure 1).
Regarding claim 13, Iqbal teaches the aircraft of claim 1, wherein the aircraft is manned (Paragraph 22, lines 15-17).
Regarding claim 14, Iqbal teaches a method for operating an electric vertical take-off and landing aircraft, comprising: independently controlling tilts (Paragraph 28, lines 1-22) of a first plurality of proprotors (20) mounted to a wing of the aircraft (10, and 20 as seen in figure 1) and positioned at least partially forward of the leading edge of the wing (10, and 20 as seen in figure 1) to provide vertical thrust for lifting the aircraft during vertical take-off and landing and to provide forward thrust during cruise (Abstract, lines 1-13); and independently controlling tilts (Paragraph 28, lines 1-22) of a second plurality of proprotors (30) mounted to the wing of the aircraft (10, and 30 as seen in figure 1) and positioned at least partially rearward of the trailing edge of the wing (10, and 30 as seen in figure 1) to provide vertical thrust for lifting the aircraft during vertical take-off and landing and to provide forward thrust during cruise (Abstract, lines 1-13), wherein the wing is a single wing that extends across a fuselage of the aircraft or a single pair of wings extending from each side of the fuselage (10, and 50 as seen in figure 1), and the aircraft comprises at least one tail (60) extending from the fuselage (50, and 60 as seen in figure 1) and a plurality of booms (11) on each side of the fuselage (11, and 50 as seen in figure 1) that are mounted to the single wing or single pair of wings inward of ends of the single wing or single pair of wings (10, and 11 as seen in figure 1), wherein each boom supports one proprotor of the first plurality of proprotors and one proprotor of the second plurality of proprotors (11, 20, and 30 as seen in figure 1), and wherein, for a respective boom, a rearward end of a respective proprotor of the first plurality of proprotors is pivotably mounted to a forward-most end of the respective boom (11, 20, 21, and 22 as seen in figure 1) and a forward end of a respective proprotor of the second plurality of proprotors is pivotably mounted to a rearward-most end of the respective boom (11, 30, 31, and 32 as seen in figure 1).
Regarding claim 15, Iqbal teaches the method of claim 14, wherein independently controlling tilts of the second plurality of proprotors comprises tilting at least one proprotor of the second plurality of proprotors and tilting at least another proprotor of the second plurality of proprotors (Paragraph 28, lines 1-22).
Regarding claim 17, Iqbal teaches the method of claim 14, wherein independently controlling tilts of the first plurality of proprotors comprises tilting at least one proprotor of the first plurality of proprotors about a pivot axis of the at least one proprotor of the first plurality of proprotors in a first direction (20 as seen in figure 1, and Paragraph 28, lines 1-22), and independently controlling tilts of the second plurality of proprotors comprises tilting at least one proprotor of the second plurality of proprotors about a pivot axis of the second plurality of proprotors in a direction (30 as seen in figure 1, and Paragraph 28, lines 1-22) opposite to the first direction (20, and 30 as seen in figure 1, and Paragraph 28, lines 1-22).
Regarding claim 18, Iqbal teaches the method of claim 14, wherein independently controlling tilts of the first plurality of proprotors comprises tilting at least one proprotor of the first plurality of proprotors independent of at least another proprotor of the first plurality of proprotors (Paragraph 28, lines 1-22), and independently controlling tilts of the second plurality of proprotors comprises tilting at least one proprotor of the second plurality of proprotors independent of at least another proprotor of the second plurality of proprotors (Paragraph 28, lines 1-22).
Regarding claim 19, Iqbal teaches the aircraft of claim 1, wherein, when the first plurality of proprotors and the second plurality of proprotors are in the lift configurations, blades of the first plurality of proprotors are above the single wing or single pair of wings (10, 20, and 23 as seen in figure 1) and blades of the second plurality of proprotors are below the single wing or single pair of wings (10, 30, and 33 as seen in figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (PGPub #2020/0140079) in view of Iqbal et al. (PGPub #2021/0206487).
Regarding claim 1, Campbell teaches an electric vertical take-off and landing aircraft comprising: a fuselage (102); single wing (104a, these claims are not written in a manner that properly excludes an aircraft with two wings from teaching the limitation, the examiner would suggest changing the claim from comprising to consisting if they wish to properly convey this concept) that extends across the fuselage (102 and 104a as seen in figure 1A) or a single pair of wings extending from each side of the fuselage; a first plurality of proprotors (116a, and 116b) mounted to the single wing or pair of single wings (104a, 116a, and 116b as seen in figure 1A), positioned at least partially forward of a leading edge of the single wing or pair of single wings (104a, 116a, and 116b as seen in figure 1A), and tiltable between lift configurations for providing lift for vertical take-off and landing of the aircraft (104a, 116a, and 116b as seen in figure 1A) and propulsion configurations for providing forward thrust to the aircraft (104a, 116a, and 116b as seen in figure 1B); a second plurality of proprotors (116c, and 116d) mounted to the single wing or pair of single wings (104a, 116c, and 116d as seen in figure 1A), positioned at least partially rearward of a trailing edge of the single wing or pair of single wings (104a, 116c, and 116d as seen in figure 1A), and tiltable between lift configurations for providing lift for vertical take-off and landing of the aircraft (104a, 116c, and 116d as seen in figure 1A) and propulsion configurations for providing forward thrust to the aircraft (104a, 116c, and 116d as seen in figure 1B); and a plurality of booms (106a, and 106b) that are mounted to the single wing or single pair of wings (104a, 106a, and 106b as seen in figure 1A) inward of ends of the single wing or single pair of wings (104a, 106a, and 106b as seen in figure 1A), wherein each boom supports one proprotor of the first plurality of proprotors (106a, 106b, 116a, and 116b as seen in figure 1A) and one proprotor of the second plurality of proprotors (106a, 106b, 118a, and 118b as seen in figure 1A), and wherein, for a respective boom, a rearward end of a respective proprotor of the first plurality of proprotors is pivotably mounted to a forward-most end of the  respective boom (106a, 106b, 116a, and 116b as seen in figure 1A), and wherein the first plurality of proprotors and the second plurality of proprotors are independently tiltable (Paragraph 25, lines 12-13). But does not teach at least one tail extending from the fuselage, that there are a plurality of booms on each side of the fuselage, and a forward end of a respective proprotor of the second plurality of proprotors is pivotably mounted to a rearward-most end of the respective boom.
However, Iqbal does teach at least one tail (60) extending from the fuselage (50, and 60 as seen in figure 1), that there are a plurality of booms on each side of the fuselage (11, and 50 as seen in figure 1), and a forward end of a respective proprotor of the second plurality of proprotors is pivotably mounted to a rearward-most end of the respective boom (11, 30, 31, and 32 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tail assemble, a plurality of booms on each side of the fuselage, and the second plurality of proprotors attached to the rearward-most portion of the booms because Campbell and Iqbal are both VTOL aircraft.  The motivation for having a tail assemble is that it helps to improve the stability of the aircraft, the motivation for having a plurality of booms on each side of the fuselage is that it helps to increase the thrust that the system can have while also distributing the load across the wing, and the motivation for having the second plurality of proprotors attached to the rearward-most portion of the booms is that it helps to balance the front and rear proprotors about the wing to help stabilize the aircraft during vertical flight.
Regarding claim 2, Campbell, as modified by Iqbal teaches the aircraft of claim 1, comprising a control system configured to independently tilt at least one proprotor of the second plurality of proprotors relative to another proprotor of the second plurality of proprotors (Paragraph 31, lines 1-7, and Paragraph 36, lines 1-8 of Campbell, this teaches that the flight controller can independently vector the thrust of each of the proprotors and can tilt one second proprotor relative to another second proprotor).
Regarding claim 3, Campbell, as modified by Iqbal teaches the aircraft of claim 1, comprising a control system configured to independently tilt at least one proprotor of the second plurality of proprotors relative to at least one proprotor of the first plurality of proprotors (Paragraph 31, lines 1-7, and Paragraph 36, lines 1-8 of Campbell, this teaches that the flight controller can independently vector the thrust of each of the proprotors and can tilt one second proprotor relative to one of the first proprotors).
Regarding claim 6, Campbell, as modified by Iqbal teaches the aircraft of claim 1, wherein each proprotor of the first plurality of proprotors and each proprotor of the second plurality of proprotors has at least three blades (116a, 116b, 116c, 116d, 118a, 118b, 118c, and 118d as seen in figure 1A of Campbell).
Regarding claim 7, Campbell, as modified by Iqbal teaches the aircraft of claim 1, wherein a sum of disc area of the first plurality of proprotors and the second plurality of proprotors is at least an area of the single wing or single pair of wings (104a, 118a, 118b, 118c, and 118d as seen in figure 1A, and 105e, 105f, 118a, and 118b as seen in figure 1D of Campbell,  as can be seen each of the rotor discs cover more than a quarter of the span of the wing and the discs are wider than the wing which results in the area of the four discs being greater than the area of the front wing).
Regarding claim 10, Campbell, as modified by Iqbal teaches the aircraft of claim 1, wherein the single wing or single pair of wings is a high wing mounted to an upper side of the fuselage (102, and 104a as seen in figure 1A of Campbell).
Regarding claim 13, Campbell, as modified by Iqbal teaches the aircraft of claim 1, wherein the aircraft is manned (Paragraph 31, lines 7-20 of Campbell).
Regarding claim 14, Campbell teaches a method for operating an electric vertical take-off and landing aircraft, comprising: independently controlling tilts of a first plurality of proprotors (116a, and 116b, and Paragraph 25, lines 12-13) mounted to a wing of the aircraft (104a, 116a, and 116b as seen in figure 1A) and positioned at least partially forward of the leading edge of the wing (104a, 116a, and 116b as seen in figure 1A) to provide vertical thrust for lifting the aircraft during vertical take-off and landing (104a, 116a, and 116b as seen in figure 1A) and to provide forward thrust during cruise (104a, 116a, and 116b as seen in figure 1B); and independently controlling tilts of a second plurality of proprotors (116c, and 116d, and Paragraph 25, lines 12-13) mounted to the wing of the aircraft (104a, 116c, and 116d as seen in figure 1A) and positioned at least partially rearward of the trailing edge of the wing (104a, 116c, and 116d as seen in figure 1A) to provide vertical thrust for lifting the aircraft during vertical take-off (104a, 116c, and 116d as seen in figure 1A) and landing and to provide forward thrust during cruise (104a, 116c, and 116d as seen in figure 1B), wherein the wing is a single wing that extends across a fuselage of the aircraft (104a, these claims are not written in a manner that properly excludes an aircraft with two wings from teaching the limitation, the examiner would suggest changing the claim from comprising to consisting if they wish to properly convey this concept) or a single pair of wings extending from each side of the fuselage, and a plurality of booms (106a, and 106b) that are mounted to the single wing or single pair of wings (104a, 106a, and 106b as seen in figure 1A) inward of ends of the single wing or single pair of wings (104a, 106a, and 106b as seen in figure 1A), wherein each boom supports one proprotor of the first plurality of proprotors (106a, 106b, 116a, and 116b as seen in figure 1A) and one proprotor of the second plurality of proprotors (106a, 106b, 118a, and 118b as seen in figure 1A), and wherein, for a respective boom, a rearward end of a respective proprotor of the first plurality of proprotors is pivotably mounted to a forward-most end of the respective boom (106a, 106b, 116a, and 116b as seen in figure 1A).  But does not teach that the aircraft comprises at least one tail extending from the fuselage, that there are a plurality of booms on each side of the fuselage, and a forward end of a respective proprotor of the second plurality of proprotors is pivotably mounted to a rearward-most end of the respective boom.
However, Iqbal does teach that the aircraft comprises at least one tail (60) extending from the fuselage (50, and 60 as seen in figure 1), that there are a plurality of booms on each side of the fuselage (11, and 50 as seen in figure 1), and a forward end of a respective proprotor of the second plurality of proprotors is pivotably mounted to a rearward-most end of the respective boom (11, 30, 31, and 32 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tail assemble, a plurality of booms on each side of the fuselage, and the second plurality of proprotors attached to the rearward-most portion of the booms because Campbell and Iqbal are both VTOL aircraft.  The motivation for having a tail assemble is that it helps to improve the stability of the aircraft, the motivation for having a plurality of booms on each side of the fuselage is that it helps to increase the thrust that the system can have while also distributing the load across the wing, and the motivation for having the second plurality of proprotors attached to the rearward-most portion of the booms is that it helps to balance the front and rear proprotors about the wing to help stabilize the aircraft during vertical flight.
Regarding claim 15, Campbell, as modified by Iqbal teaches the method of claim 14, wherein independently controlling tilts of the second plurality of proprotors comprises tilting at least one proprotor of the second plurality of proprotors and tilting at least another proprotor of the second plurality of proprotors (Paragraph 31, lines 1-7, and Paragraph 36, lines 1-8 of Campbell, this teaches that the flight controller can independently vector the thrust of each of the proprotors and can tilt both of the second proprotors).
Regarding claim 16, Campbell, as modified by Iqbal teaches the method of claim 15, wherein the wing is connected to a fuselage (102, and 104a as seen in figure 1A of Campbell), and wherein the at least one proprotor of the second plurality of proprotors is mounted to the wing to a left of the fuselage (102, 104a, and 116c as seen in figure 1A of Campbell) and the at least other proprotor of the second plurality of proprotors is mounted to the wing to a right of the fuselage (102, 104a, and 116d as seen in figure 1A of Campbell).
Regarding claim 19, Campbell as modified by Iqbal teaches the aircraft of claim 1, but Campbell does not teach that when the first plurality of proprotors and the second plurality of proprotors are in the lift configurations, blades of the first plurality of proprotors are above the single wing or single pair of wings and blades of the second plurality of proprotors are below the single wing or single pair of wings.  However, Iqbal does teach that when the first plurality of proprotors and the second plurality of proprotors are in the lift configurations, blades of the first plurality of proprotors are above the single wing or single pair of wings (20 as seen in figure 1) and blades of the second plurality of proprotors are below the single wing or single pair of wings (30 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first rotors above the wing and the second rotors below the wing in the lift configuration because Campbell and Iqbal are both VTOL aircraft.  The motivation for having the first rotors above the wing and the second rotors below the wing in the lift configuration is that it helps to ensure that the first and second rotors can’t contact each other if the boom flexes while in the lift configuration.
Claims 4, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (PGPub #2020/0140079) as modified by Iqbal et al. (PGPub #2021/0206487) as applied to claims 1, and 14 above, and further in view of Quenzler (US #3,089,666).
Regarding claim 4, Campbell, as modified by Iqbal teaches the aircraft of claim 1, but does not teach that the first plurality of proprotors comprises at least four proprotors and the second plurality of proprotors comprises at least four proprotors.  However, Quenzler does teach that the first plurality of proprotors comprises at least four proprotors (35, and 41 as seen in figure 2) and the second plurality of proprotors comprises at least four proprotors (36, and 41 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have at least four proprotors for both the first and second plurality of proprotors because Campbell and Quenzler are both VTOL aircraft.  The motivation for having at least four proprotors for both the first and second plurality of proprotors is that it helps to increase the thrust and lift in the system.
Regarding claim 9, Campbell, as modified by Iqbal teaches the aircraft of claim 1, but does not teach that a range of tilt of at least one proprotor of the second plurality of proprotors is greater than ninety degrees.  However, Quenzler does teach that a range of tilt of at least one proprotor of the second plurality of proprotors is greater than ninety degrees (36, and 41 as seen in figures 2, and 4, and Column 9, lines 35-54).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second proprotors be capable of tilting greater than 90 degrees because Campbell and Quenzler are both VTOL aircraft.  The motivation for having the second proprotors be capable of tilting greater than 90 degrees is that it helps to increase the positions that the second proprotors can be moved to which can help to improve the stability of the aircraft.
Regarding claim 17, Campbell, as modified by Iqbal teaches the method of claim 14, but does not teach that independently controlling tilts of the first plurality of proprotors comprises tilting at least one proprotor of the first plurality of proprotors about a pivot axis of the at least one proprotor of the first plurality of proprotors in a first direction, and independently controlling tilts of the second plurality of proprotors comprises tilting at least one proprotor of the second plurality of proprotors about a pivot axis of the second plurality of proprotors in a direction opposite to the first direction.  However, Quenzler does teach that independently controlling tilts of the first plurality of proprotors comprises tilting at least one proprotor of the first plurality of proprotors about a pivot axis of the at least one proprotor of the first plurality of proprotors in a first direction (35 as seen in figures 1, and 4), and independently controlling tilts of the second plurality of proprotors comprises tilting at least one proprotor of the second plurality of proprotors about a pivot axis of the second plurality of proprotors in a direction (36 as seen in figures 1, and 4) opposite to the first direction (35, and 36 as seen in figures 1, and 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second proprotors tilted in a direction opposite the first proprotors because Campbell and Quenzler are both VTOL aircraft.  The motivation for having the second proprotors tilted in a direction opposite the first proprotors is that it helps to reduce the interactions between the wakes generated by the first and second proprotors.
Regarding claim 18, Campbell, as modified by Iqbal teaches the method of claim 14, but does not explicitly teach that  independently controlling tilts of the first plurality of proprotors comprises tilting at least one proprotor of the first plurality of proprotors independent of at least another proprotor of the first plurality of proprotors, and independently controlling tilts of the second plurality of proprotors comprises tilting at least one proprotor of the second plurality of proprotors independent of at least another proprotor of the second plurality of proprotors.  However, Quenzler does teach that  independently controlling tilts of the first plurality of proprotors comprises tilting at least one proprotor of the first plurality of proprotors independent of at least another proprotor of the first plurality of proprotors (41 as seen in figures 3, and 4, and Column 9, lines 35-54, this teaches that the proprotors converge towards the focal point and the angle of the rotational axis varies depending on both how far the proprotor is from the focal point and which side of the aircraft the proprotor is located on), and independently controlling tilts of the second plurality of proprotors comprises tilting at least one proprotor of the second plurality of proprotors independent of at least another proprotor of the second plurality of proprotors (41 as seen in figures 3, and 4, and Column 9, lines 35-54, this teaches that the proprotors converge towards the focal point and the angle of the rotational axis varies depending on both how far the proprotor is from the focal point and which side of the aircraft the proprotor is located on).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have first proprotors of the first and second proprotors tilt independently from other proprotors of the first and second proprotors because Campbell and Quenzler are both VTOL aircraft.  The motivation for having first proprotors of the first and second proprotors tilt independently from other proprotors of the first and second proprotors is that it allows the proprotors to be positioned in a manner that helps to improve the stability of the aircraft.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (PGPub #2020/0140079) as modified by Iqbal et al. (PGPub #2021/0206487) as applied to claim 1 above, and further in view of Duncan (US #5,419,514).
Regarding claim 8, Campbell, as modified by Iqbal teaches the aircraft of claim 1, but does not teach that a proprotor of the second plurality of proprotors is in a canted fixed position relative to another proprotor of the second plurality of proprotors such that a rotational axis of the proprotor is non-parallel with a rotational axis of the other proprotor.  However, Duncan does teach that a proprotor of the second plurality of proprotors is in a canted fixed position relative to another proprotor of the second plurality of proprotors such that a rotational axis of the proprotor is non-parallel with a rotational axis of the other proprotor (16b, and 16d as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the axis of rotation of one of the second plurality of proprotors be non-parallel to another because Campbell and Duncan are both VTOL aircraft.  The motivation for having the axis of rotation of one of the second plurality of proprotors be non-parallel to another is that it allows the proprotors angled in a manner that can help to increase the stability of the aircraft.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (PGPub #2020/0140079) as modified by Iqbal et al. (PGPub #2021/0206487) as applied to claim 1 above, and further in view of Groninga et al. (PGPub #2019/0144126).
Regarding claim 11, Campbell, as modified by Iqbal teaches the aircraft of claim 1, but does not explicitly teach an electric power of at least one of the first plurality of proprotors and the second plurality of proprotors is at least 10 kilowatts.  However, Groninga does teach an electric power of at least one of the first plurality of proprotors and the second plurality of proprotors is at least 10 kilowatts (Paragraph 19, lines 20-24).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the power for the proprotors be at least 10 kilowatts because Campbell and Groninga are both electric VTOL aircraft.  The motivation for having the power for the proprotors be at least 10 kilowatts is that it helps to ensure that the system can generate sufficient thrust and lift.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (PGPub #2020/0140079) as modified by Iqbal et al. (PGPub #2021/0206487) as applied to claim 1 above, and further in view of Baity et al. (PGPub #2019/0329882).
Regarding claim 20, Campbell as modified by Iqbal teaches the aircraft of claim 1, but does not teach that the plurality of booms merge with the leading edge of the single wing or single pair of wings.  However, Baity does teach that the plurality of booms merge with the leading edge of the single wing or single pair of wings (18 as seen in figures 1, and 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the booms merge with the leading edges of the wing because Campbell and Baity are both VTOL aircraft.  The motivation for having the booms merge with the leading edges of the wing is that it helps to streamline the aircraft and reduce drag.
Claims 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (PGPub #2020/0140079) as modified by Iqbal et al. (PGPub #2021/0206487) as applied to claim 1 above, and further in view of Tao et al. (PGPub #2021/0253234).
Regarding claim 21, Campbell as modified by Iqbal teaches the aircraft of claim 1, but does not teach that an inward-most proprotor of the first plurality of proprotors is forward of an outermost proprotor of the first plurality of proprotors.  However, Tao does teach that an inward-most proprotor of the first plurality of proprotors is forward of an outermost proprotor of the first plurality of proprotors (14 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an inward-most proprotor of the first plurality of proprotors forward of the outermost proprotor because Campbell and Tao are both VTOL aircraft.  The motivation for having an inward-most proprotor of the first plurality of proprotors forward of the outermost proprotor is that it helps to ensure that the two proprotors will not contact each other during use.
Regarding claim 22, Campbell as modified by Iqbal, and Tao teaches the aircraft of claim 21, but Campbell does not teach that an inward-most proprotor of the second plurality of proprotors is rearward of an outermost proprotor of the second plurality of proprotors.  However, Tao does teach that an inward-most proprotor of the second plurality of proprotors is rearward of an outermost proprotor of the second plurality of proprotors (16 as seen in figures 3, and 4, as can be seen in the figures the aft most rotors of the inner booms are farther rearward than the aft most rotors of the outer booms).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the inward-most proprotor of the second plurality of proprotors rearward of the outward-most proprotor because Campbell and Tao are both VTOL aircraft.  The motivation for having the inward-most proprotor of the second plurality of proprotors rearward of the outward-most proprotor is that it helps to ensure that the two proprotors will not contact each other during use.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647